Citation Nr: 0414752	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected acquired psychiatric disorder to 
include an acquired psychotic condition, an organic amnestic 
syndrome as a residual of a head injury, bipolar disorder and 
post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
18, 1997 for the award of service connection for an acquired 
psychiatric disorder to include an acquired psychotic 
condition, an organic amnestic syndrome as a residual of a 
head injury, bipolar disorder and PTSD.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
March 1957.  This appeal arose from a January 1999 rating 
decision of the Wichita, Kansas, Department of Veterans 
Affairs (VA), Regional Office (RO), which awarded a 30 
percent disability evaluation for the service-connected 
acquired psychiatric disorder, effective February 18, 1997.  
In May 2001, the Board of Veterans Appeals remanded the claim 
for an increased initial evaluation for this disorder for 
further evidentiary development.  In July 2002, the RO 
awarded a 50 percent evaluation for the service-connected 
acquired psychiatric disorder to include an acquired 
psychotic condition, an organic amnestic syndrome as a 
residual of a head injury, bipolar disorder and PTSD, 
effective February 18, 1997.  

In October 2002, the Board granted the veteran a 70 percent 
evaluation for his service-connected acquired psychiatric 
disorder to include an acquired psychotic condition, an 
organic amnestic syndrome as a residual of a head injury, 
bipolar disorder and PTSD, and denied an earlier effective 
date for the grant of service connection for an acquired 
psychiatric disorder to include an acquired psychotic 
condition, an organic amnestic syndrome as a residual of a 
head injury, bipolar disorder and PTSD.  The veteran appealed 
this determination to The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In an Order 
dated in October 2003, the Court granted a joint motion to 
remand the Board decision which was vacated.   

In December 2002, the RO granted the veteran a total rating 
based on unemployability due to service-connected disability 
(TDIU).  A claim remains in controversy where less than the 
maximum available benefit is awarded.  See Ab v. Brown, 6 
Vet. App. 35 (1993).  A claim for a 100 percent schedular 
rating does not become moot if a TDIU claim is granted.  See 
VAOPOGCPREC 6-99 (2002).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The record reveals that the RO has not complied with the 
directives of VCAA on the issues in question, in that 
complete notice was not provided.  Thus a remand is required.  
Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

The Board notes that most recently, the veteran was examined 
by VA in April 2000.  The Board finds that a more current 
examination is warranted to properly evaluate the veteran's 
current impairment.  In view of this, and in light of the 
change in law brought about by the Veterans Claims Assistance 
Act of 2000 (VCAA), the Board will remand this case to ensure 
that there is compliance with the notice and duty-to-assist 
provisions contained in this law.  


In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim regarding an increased evaluation 
and regarding the reduction of his 
rating, and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the appellant to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the appellant in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
his service-connected disability.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

The examiner must review the veteran's 
claims file, and a copy of this remand, 
in conjunction with the examination, and 
this must be noted in the examination 
report.  All indicated tests and studies 
must be accomplished.  The examiner 
should evaluate the current severity of 
the veteran's service-connected 
psychiatric disability.   The examiner 
must comment on the extent to which his 
disability affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning), with an explanation of the 
numeric code assigned, is to be included.  
The psychiatric examiner must provide 
accurate and fully descriptive 
assessments of all clinical findings 
resulting from PTSD and address the 
presence or absence of the specific 
criteria set forth in Diagnostic Code 
9411 of the rating schedule, such as 
whether there is occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientations to 
time or place; or if there is  memory 
loss for names of close relatives, own 
occupation, or own name.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been 



conducted and completed in full.  The RO 
should then undertake any other action 
required to comply with the notice and 
duty-to-assist requirements of the VCAA 
and VA's implementing regulations.  Then, 
the RO should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



